PER CURIAM
After a trial on stipulated facts, defendant was convicted of driving under the influence of intoxicants, ORS 813.010. On appeal, defendant argues that the court erred by (1) denying his motion to suppress evidence and (2) conducting a bench trial without obtaining a written waiver of his right to a trial by jury. We reject without discussion defendant’s argument that the court erred in denying his motion to suppress. However, defendant’s remaining assignment of error is well taken. The state concedes that the record does not contain a valid waiver of jury trial and that defendant’s conviction must be reversed. We agree, accept the concession, and, for the reasons expressed in State v. Barber, 343 Or 525, 173 P3d 827 (2007), exercise our discretion to correct the error.
Reversed and remanded.